Citation Nr: 0713179	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  02-05 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for joint pain, to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for digestive problems, 
to include as due to undiagnosed illness.

5.  Entitlement to service connection for insomnia, to 
include as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1978 to March 1992; 
his service included a tour of duty in the Southwest Asia 
theater of operations during the Persian Gulf War.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from an August 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was previously before the Board and was remanded in 
February 2004 and November 2005.  

A June 2006 rating decision granted entitlement to service 
connection for anxiety disorder and major depressive 
disorder.  Thus this constitutes a full award of the benefit 
sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act of 2000 
(VCAA), the Board has determined that further evidentiary 
development is necessary with regard to the issues on appeal.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2006).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

The evidence of record reflects the veteran's claimed 
stressor that in April 1991 his unit followed infantry into 
Iraq and was exposed to dead and dismembered enemy soldiers.  
The U.S. Army and Joint Services Records Research Center 
(JSRRC) (formerly known as U.S. Department of the Army's 
Center for Unit Records Research (CURR)) response notes that 
the veteran's unit did cross the border from Saudi Arabia 
into Iraq during the war and, as they moved forward, it is 
possible that the veteran did view the destruction of war. 

In the November 2005 Remand, the Board determined that in 
light of the information received from JSRRC regarding 
activity of the veteran's unit, the claimed stressor of 
seeing dead and dismembered body parts had been corroborated.  
See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002); see 
also 38 C.F.R. § 3.304(f).  Thus, the only development 
necessary was to address the relationship between this 
stressor and any current PTSD.

At the January 2006 VA examination, the veteran reported 
seeing dead and burning bodies on occasion and also reported 
other in-service events.  Upon mental status examination, the 
examiner opined that the veteran did not clearly meet the 
full DSM-IV criteria for a diagnosis of PTSD.  The examiner 
specifically stated that there was a lack of documentation of 
a clear objective stressor, and that the stressor reported by 
the veteran has significant subjective qualities and appears 
strongly colored by his paranoid trends.  It does not appear 
that the examiner was aware that a claimed stressor had 
previously been corroborated by JSRRC.  In light of the fact 
that the Board has previously made a determination that there 
is credible supporting evidence that a claimed in-service 
stressor occurred, the January 2006 VA examiner's finding 
that there is a lack of documentation of a clear objective 
stressor is entitled to no probative value.  Thus, the 
veteran should be afforded another VA examination to assess 
whether he has PTSD as a result of his corroborated stressor.

Joint pain

Per his initial November 2000 claim for compensation, the 
veteran claimed joint pain in his knees, ankles, and left 
elbow, to include as due to an undiagnosed illness.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In January 2006, 
the veteran underwent a VA joints examination.  Initially, 
the Board notes that the examiner's conclusions, as contained 
in the report, are inconsistent with the physical examination 
findings.  Despite physical findings of tenderness of the 
knees and ankles, and pain on range of motion of such 
extremities, the examiner concluded that there were no 
"significant clinical findings."  Moreover, the examiner 
opined that the veteran's joint pain in the knees and ankles 
was likely secondary to overuse, precipitated by walking 
several miles per day to perform his job as a mailman.  With 
regard to the left elbow, the examiner opined that his 
tendonitis was secondary to overuse and related to his 
employment as a mailman.  The evidence of record, however, 
reflects that the veteran has been employed as a mailman only 
since approximately 2004.  Such opinion does not take into 
account the veteran's subjective complaints of joint pain 
prior to such employment, nor does it address any previous 
objective findings pertaining to joint pain.  Thus, the 
veteran should be afforded a new VA examination to assess the 
etiology of his joint pain, to include whether any such 
symptoms can be attributed to a known medical diagnosis.  

Digestive problems

With regard to the issue of entitlement to service connection 
for digestive problems, this issue was previously remanded in 
February 2004 and November 2005.  The February 2004 remand 
instructions explicitly directed the RO to obtain an opinion 
regarding the etiology of any current stomach disorders.  The 
November 2004 VA examination report showed a diagnosis of 
hiatal hernia; however, there was no opinion with regard to 
etiology of this disability.  The November 2005 remand 
instructions explicitly stated that the claims file should be 
made available to the examiner for review in connection with 
the examination with particular emphasis on the November 2004 
VA examination which diagnosed the veteran with hiatal 
hernia.  The instructions explicitly directed the RO to 
obtain an opinion as to whether any current digestive 
disability was etiologically related to the veteran's active 
duty service, and provide a detailed rationale for any such 
opinion.  The January 2006 VA examination report reflects 
diagnoses of severe gastroesophageal reflux disease (GERD) 
and heartburn with onset since active service.  The examiner 
did not address the prior diagnosis of hiatal hernia, and it 
is unclear whether the veteran has any such current 
disability.  Moreover, the examiner's etiological opinion of 
"onset since active service" is not helpful as the opinion 
is not phrased in "at least as likely as not" terms, and 
the examiner did not provide a rationale for any such 
opinion.  In Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board confers, as a matter of 
law, the right to compliance with the remand's instructions.  
Therefore, a remand is necessary for compliance with the 
previous request.

Memory loss

With regard to the issue of entitlement to service connection 
for memory loss, the November 2005 Remand specifically 
acknowledged that post-service medical records contained 
complaints of memory loss with comments from physicians 
suggesting that the allegations of memory loss may be related 
to the veteran's psychiatric disabilities.  The issue was 
remanded in November 2005 to afford the veteran a VA 
examination to determine whether he suffers from objective 
signs and symptoms of memory loss, and the etiology of any 
such disability.  The January 31, 2006, VA examination report 
contains instructions to the examiner pertaining to the 
issues of joint pain, insomnia, and memory loss.  The 
examiner, however, only conducted an examination with regard 
to the veteran's claimed joint pain.  The January 3, 2006, VA 
examiner conducted a neuropsychiatric examination, and 
although it was reflected that his attention, concentration 
and memory were grossly intact, the examiner did not 
specifically address the past complaints of memory loss.  A 
Remand is necessary for compliance with the November 2005 
Remand instructions, and especially in light of the June 2006 
rating decision which granted service connection for anxiety 
and major depression.  See Stegall, supra.

Insomnia

With regard to the issue of entitlement to service connection 
for insomnia, the November 2005 Remand specifically noted 
that the veteran's post-service medical records contained 
numerous complaints of sleep disturbance, and that the 
November 2004 VA examiner stated that the veteran's report of 
insomnia could be attributed to his psychiatric disabilities.  
The issue was remanded in November 2005 to afford the veteran 
a VA examination to determine whether he suffers from 
objective signs and symptoms of a sleep disturbance, and the 
etiology of any such disability.  The January 3, 2006 VA 
examination report reflects the veteran's complaints of 
having trouble sleeping and that he only sleeps two to three 
hours per night.  He reported that he felt "as though I am 
going to miss something, maybe another Klipple."  By this, 
he apparently meant that he had trouble sleeping because of 
his need to be aware of a threat.  Despite such subjective 
complaints, the examiner did not offer an opinion as to 
whether the veteran suffers from objective signs of sleep 
disturbance, nor the etiology of any such disability.  A 
Remand is necessary for compliance with the November 2005 
Remand instructions, and especially in light of the June 2006 
rating decision which granted service connection for anxiety 
and major depression.  See Stegall, supra.

In light of this matter being remanded for further 
development as outlined above, it appears appropriate to also 
direct additional notice to comply with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) as addressed in Dingess/Hartman.  VA 
should inform the veteran that a disability rating will be 
assigned if service connection is granted and an effective 
date for the award of benefits will be assigned if an 
increases is awarded, and also include an explanation as to 
the type of evidence that is needed to establish an increased 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be issued a 
corrective VCAA notice which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date as it pertains 
to the service connection claims, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be afforded a VA 
psychiatric examination.  The claims file 
and the stressor corroborated by the 
JSRRC response must be provided to the 
examiner for review.  All findings should 
be reported in detail.  Any further 
indicated special studies, including any 
appropriate psychological tests, should 
be conducted.  The examiner should review 
the results of any testing prior to 
completion of the reports.  The examiner 
should clearly indicate whether the 
veteran has PTSD and, if so, whether the 
in-service stressor found to be 
established by the JSRRC response is 
sufficient to produce PTSD.  The examiner 
should be instructed that only the 
verified events listed by the JSRRC 
response may be considered as stressors.  
If PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.

3.  The veteran should be scheduled for a 
VA examination with an examiner with the 
appropriate expertise to ascertain the 
nature and etiology of any claimed joint 
pain of the knees, ankles, and left 
elbow.  It is imperative that the claims 
file be made available to and be reviewed 
by the examiner in connection with the 
examination.  All indicated special 
studies and tests should be accomplished.

Upon review of the claims folder and 
examination of the veteran, the examiner 
should note if there is objective 
evidence of any pertinent signs and 
symptoms of joint pain in the knees, 
ankles, or left elbow, and whether or not 
such signs and symptoms can be attributed 
to known clinical diagnoses.  If the 
signs and symptoms can be verified and 
can be attributed to a known clinical 
diagnosis, the examiner should offer an 
opinion as to each such known clinical 
diagnosis as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) etiologically related to the 
veteran's active military service.  If 
the examiner finds that there is no 
evidence of any claimed signs and 
symptoms, or if there is objective 
evidence of claimed signs and symptoms 
which cannot by history, physical 
examination and laboratory tests be 
attributed to a known diagnosis, they 
should so state.  A detailed rationale 
should be provided for all opinions.

4.  The RO should schedule the veteran 
for a VA examination for the purpose of 
ascertaining the nature and etiology of 
any current digestive disability.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination, with particular emphasis 
on the November 2004 VA examination which 
diagnosed the veteran with hiatal hernia.  
The examiner should perform any medically 
indicated special testing.  After 
reviewing the record and examining the 
veteran, the examiner should provide an 
opinion as to whether any current 
digestive disability found on examination 
is at least as likely as not (a 50% or 
higher degree of probability) 
etiologically related to the veteran's 
active duty service.  A detailed 
rationale should be provided for all 
opinions.

4.  The veteran should be scheduled for a 
VA examination with an examiner with the 
appropriate expertise to ascertain the 
nature and etiology of any claimed memory 
loss and insomnia.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner in connection 
with the examination.  All indicated 
special studies and tests should be 
accomplished.

The examiner should note if there is 
objective evidence of any pertinent signs 
and symptoms of memory loss and 
insomnia/sleep disturbance and whether or 
not such signs and symptoms can be 
attributed to known clinical diagnoses.  
If the signs and symptoms can be verified 
and can be attributed to a known clinical 
diagnosis, the examiners should offer an 
opinion as to each such known clinical 
diagnosis as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) related to the veteran's 
military service, including whether or 
not the signs and symptoms are 
manifestations of any service-connected 
psychiatric disabilities.  If the 
examiners find that there is no evidence 
of any claimed signs and symptoms, or if 
there is objective evidence of claimed 
signs and symptoms which cannot by 
history, physical examination and 
laboratory tests be attributed to a known 
diagnosis, they should so state.  A 
detailed rationale should be provided for 
all opinions.

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted. If any issue remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



